--------------------------------------------------------------------------------


Exhibit (10)-rr




March 8, 2007




Paul Howes
1510 East Avenue
Rochester, NY 14610


Dear Paul:


This letter summarizes the terms and conditions of your separation of employment
from Bausch & Lomb Incorporated (“Bausch & Lomb” or “the Company”) and your
resignation as an officer of the Company.



 
1.
Your responsibilities as an executive officer of Bausch & Lomb ceased effective
January 31, 2007 (“Transition Date”).




 
2.
From the Transition Date through June 30, 2007 (“Separation Date”) you will
continue as an active employee of Bausch & Lomb, providing such services and
assistance as the Company’s chief executive officer may reasonably request.
After the Transition Date, you agree to work on special projects as requested by
the chief executive officer (“Special Projects”). Your work on Special Projects
will continue through the Separation Date. The Separation Date may be extended
by mutual agreement of the parties. From the Transition Date to the Separation
Date (the “Transition Period”), the terms and conditions of your employment will
continue, except as expressly modified by this Agreement. You will not receive
any increases in your current base salary during the Transition Period. You will
not earn or accrue vacation time after the Separation Date. You will receive a
lump sum payment for unused vacation time at your current base salary in the
first pay period after the Separation Date.




 
3.
Beginning the day after the Separation Date and continuing until February 28,
2008 (the “Severance Period”), your status will be changed to that of an
inactive employee and, subject to the terms and conditions hereof, Bausch & Lomb
will pay you an amount equal to a pro-rata amount of your current base salary in
cycled bi-weekly payments, less deductions required by law and any other
payments attributable to your share of payments for any continued benefits
participation for which you are eligible. During the Severance Period, you will
continue to receive benefits and perquisites as detailed below. You expressly
agree that, in view of the other benefits granted to you under this Agreement,
your Severance Period will be limited to the period determined pursuant to this
paragraph, and you will not receive severance pay as described in Section 3 of
the Corporate Officer Separation Plan. In consideration of the benefits set
forth in this agreement, you hereby waive any claims to any entitlements you may
have under the Corporate Officer Separation Plan and agree to accept the
benefits provided in this Agreement in lieu of any entitlement to benefits you
may have under the Corporate Officer Separation Plan.



 
 

--------------------------------------------------------------------------------

 

 
4.
You will be eligible to receive your target bonus (75% of current base salary)
under the AICP for 2007 subject to the Company’s performance at the level
required to fund the bonus pool pursuant to the AICP. Any earned bonus for 2007
will be paid out in 2008 subject to approval by the Compensation Committee of
the Board of Directors. Your participation in the AICP shall be governed at all
times by the terms of the Bausch & Lomb AICP plan documents, except as expressly
modified by this Agreement.




 
5.
You will be eligible to receive an “LTI” award under the Long Term Performance
Unit Program for the full 2004-2005 performance cycle, which award, if any, will
be calculated and paid pursuant to the Long Term Performance Unit Program
subject to approval by the Compensation Committee of the Board of Directors. As
you will no longer be an officer of the Company, the Compensation Committee has
decided, in its discretion, to waive the requirements, as set forth in Sec.
2(b)(1) of the Long Term Performance Unit Agreement, to permit payment of the
2004-2005 LTI Performance Unit award to you in cash. You will not be eligible to
vest or otherwise participate in any subsequent awards under the Long Term
Performance Unit Program. Your participation in the Long Term Performance Unit
Program shall be governed at all times by the terms of the Bausch & Lomb LTI
plan documents, except as expressly modified by this Agreement.




 
6.
Through the Separation Date, you will be eligible to vest in stock options under
the Company’s 2003 Long-Term Incentive Plan, provided that all other conditions
to vesting of such options, as set forth in the stock option agreement covering
such options, are satisfied. The Compensation Committee will also accelerate the
vesting date for the remaining 16,667 shares of the restricted stock award of
25,000 shares granted to you July 1, 2003 from July 1, 2008 and July 1 2010 to
the date of execution of this agreement by you and the Company. All other terms
of such restricted stock award remain the same. Following the Separation Date,
you will not be eligible for any other vesting in stock options or restricted
stock. A listing of your stock options is attached. As a participant in the 2003
Stock Incentive Plan who is separating from the Company, you will have ninety
(90) days from the Separation Date to exercise any vested stock options. Your
participation in these Plans shall be governed at all times by the terms of the
Bausch & Lomb 2003 Long-Term Incentive Plan documents as applicable.




 
7.
You will not vest in the Long-Term Equity Equivalent Accumulation Plan,
Retirement Plan/Benefits Restoration Plan or Supplemental Executive Retirement
Plan III per the terms of the relevant Plan documents.




 
8.
Officer perquisites will continue as follows:




a.  
Financial Counseling. Bausch & Lomb will reimburse you up to $10,000 for
reasonable financial planning expenses through the end of the Severance Period
in accordance with the Corporate Officer Separation Plan. This reimbursement may
include reasonable legal services but only to the extent such legal services are
directly related to the finalization of this Agreement.



 
 

--------------------------------------------------------------------------------

 

b.  
Club Membership. Bausch & Lomb will continue to reimburse or pay existing
regular dues associated with your existing club membership through the end of
the Severance Period.




c.  
Outplacement. Bausch & Lomb will provide outplacement services pursuant to the
terms of the Corporate Officer Separation Plan.




d.  
Automobile. Bausch & Lomb will continue the lease on your current automobile
through the end of the Severance Period. The car must then be either returned to
Bausch & Lomb or purchased by you according to the terms of the program.




 
9.
You may elect to continue your medical, dental and life insurance at active
employee rates for the Severance Period. At the end of the Severance Period, you
will be eligible for COBRA coverage that allows you to continue your current
medical and dental insurance at the full premium rates for up to an additional
18 months. There is no COBRA eligibility for life insurance. Disability coverage
and eligibility to contribute to Flexible Spending Accounts ceases on the
Separation Date. There are no conversion rights for long-term disability. Upon
your request, HR will provide you with more information.




 
10.
Participation in the Bausch & Lomb 401(k) Plan continues during the first eight
(8) weeks of the Severance Period. During this eight-week period, you retain the
full rights and privileges under the plan as you would have as an active
employee (e.g. as applicable, you may continue contributing, and associated
Company matching contributions continue to be deposited on your behalf). At the
end of the eight week period, all contributions to the 401(k) plan will cease.
You may leave your money in the Bausch & Lomb 401(k) Plan or elect a
distribution at the end of the Severance Period. Contact Fidelity NetBenefits at
www.401k.com or 1-800-835-5095 for account information or to make any future
transactions. Your participation in the 401(k) Plan shall be governed at all
times by the terms of the Bausch & Lomb 401(k) Plan document.




 
11.
You will receive payment of your deferred compensation account within 60 days of
January 1, 2008, in accordance with the Bausch & Lomb Executive Deferred
Compensation Plan. Your participation in this Plan shall be governed at all
times by the terms of the Bausch & Lomb Executive Deferred Compensation Plan
document. The investment mix can be changed at any time prior to payout by
accessing the website at www.mydeferral.com. You will continue to receive
quarterly statements. Please advise Corporate Compensation of any address
changes.



 
 

--------------------------------------------------------------------------------

 

 
12.
Pursuant to the terms of the Corporate Officer Severance Plan and in
consideration of the benefits to be provided to you in the Agreement and as part
of your fiduciary obligations to Bausch & Lomb, you agree that through the end
of the Severance Period and for a period of one (1) year from the end of the
Severance Period, you will not, directly or indirectly, (a) compete with any
business in which Bausch & Lomb or any of its affiliates is currently engaged or
actively developing, (b) solicit or hire any employee of Bausch & Lomb or any of
its affiliates to work for or on behalf of you or any business in which you
serve as an employee, an officer, a director, an owner, a partner or a five
percent (5%) or more shareholder, or (c) solicit any person who is a customer of
a business conducted by Bausch & Lomb or any of its affiliates. For purposes of
this Agreement, the phrase “compete” shall include serving as an employee, an
officer, a director, an owner, a partner or a five percent (5%) or more
shareholder of any such business or otherwise engaging in or assisting another
to engage in any such business. Without limiting the foregoing, Bausch & Lomb
may consider, on an as requested basis, modifications to your restrictions on
competition where management of Bausch & Lomb believes the competitive impact on
Bausch & Lomb to be minimal or otherwise manageable.




 
13.
As a result of your employment with Bausch & Lomb and as a result of your
position as an officer of Bausch & Lomb, you are obviously privy to sensitive
financial and strategic information, as well as trade secrets which are the
confidential property of Bausch & Lomb, and other Company Information as defined
below. You affirm that, as a former officer of Bausch & Lomb, you will continue
to have a fiduciary obligation to maintain Company Information in confidence and
not to disclose it to others. You will have returned or will, as of the
Separation Date, immediately return to Bausch & Lomb all Company Information
that is capable of being returned, including client lists, files, software,
records, computer access codes, and instruction manuals which you have in your
possession, and you agree not to keep any copies of Company Information. The
term "Company Information" means: (i) confidential information, including
information received from third parties under confidential conditions, and (ii)
other technical, marketing, business, strategic or financial information, or
information relating to personnel or former personnel of Bausch & Lomb, the use
or disclosure of which might reasonably be construed to be contrary to the
interest of Bausch & Lomb; provided, however, that the term "Company
Information" shall not include any information that is or became generally known
or available to the public other than as a direct result of a breach of this
Section by you or any action by you prior to the Separation Date which would
have been a breach of your obligations to Bausch & Lomb in effect at such time.




 
14.
You agree to make yourself reasonably available to Bausch & Lomb (i) for
consultation during the Severance Period relating to work matters and (ii) at
all reasonable times to respond to requests by Bausch & Lomb for information
concerning matters involving facts or events relating to Bausch & Lomb or any of
its affiliates that may be within your knowledge, and to assist Bausch & Lomb
and its affiliates as reasonably requested with respect to pending and future
litigations, arbitrations, other dispute resolutions, internal investigations or
reviews, or other similar matters. Bausch & Lomb will reimburse you for your
reasonable travel expenses and costs incurred as a result of your assistance
under this Section. As you know, the bylaws of Bausch & Lomb provide for your
indemnification, to the fullest extent authorized or permitted by law, in the
event there are claims against you arising out of your actions while an officer
of Bausch & Lomb. The bylaws also provide for the advancement of expenses
incurred in defending any proceeding in advance of its final disposition. This
Agreement is not intended to modify or limit those rights in any manner.



 
 

--------------------------------------------------------------------------------

 

 
15.
As provided for in the Corporate Officer Separation Plan, by accepting the
package set forth in this Agreement, and except as to the obligations of Bausch
& Lomb set forth in this Agreement and under Bausch & Lomb Benefit Plans, you,
for yourself and your heirs, administrators, representatives, and assigns
(collectively, the "Releasors") hereby release and discharge Bausch & Lomb, and
its former and current affiliates, agents, directors and employees and their
successors and assigns (collectively, the "Releasees"), from any and all claims,
causes of action, liability, damages and/or losses of whatever kind or nature,
in law or equity, known or unknown, which the Releasors ever had, now have, or
may have in the future against the Releasees from the beginning of time through
the date this Agreement is countersigned by you, arising directly or indirectly
out of your employment by Bausch & Lomb or as a result of your separation from
employment, including, but not limited to, any and all claims arising under any
local, state or federal employment discrimination law, including but not limited
to the Age Discrimination in Employment Act, the Older Workers' Benefits
Protection Act, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, and the New York Human Rights Law. In addition, as a condition
to receiving the severance benefits detailed in this Agreement, you agree to
execute the attached supplemental release (“Supplemental Release”), within 21
days after the Separation Date, thereby releasing all claims that may arise
between the date this Agreement is countersigned by you and the Separation Date.
Should you fail to execute the Supplemental Release, Bausch & Lomb shall have
the right to discontinue payments and benefits under Sections 3 and 4 and the
remainder of this Agreement shall remain in full force and effect.




 
16.
You understand that you should consult with your attorney prior to the execution
of this Agreement and have been given a reasonable opportunity to do so. You
acknowledge that you understand the contents of this Agreement and that this
Agreement is entered into freely and voluntarily and that it is not predicated
on or influenced by any representations of Bausch & Lomb or any of its
employees.




 
17.
You acknowledge you have been afforded twenty-one (21) days to review and
consider this Agreement; and that such period was a reasonable period of time
for you to do so.




 
18.
You understand that you may revoke this Agreement at any time within seven (7)
days of the execution hereof, and that the Agreement will not become effective
or enforceable until the expiration of that period.



 
 

--------------------------------------------------------------------------------

 

 
19.
You understand that nothing in this Agreement prevents you from filing a charge
(including a challenge to the validity of this Agreement) with the Equal
Employment Opportunity Commission (the “EEOC”) or participating in any
investigation or proceeding conducted by the EEOC. However, you understand and
agree that you are waiving any right to monetary or other individual relief as a
result of any such EEOC proceedings or any subsequent legal action brought by
the EEOC or anyone else on your behalf.




 
20.
Except as provided for in this Agreement, the compensation and benefits
arrangements set forth in this Agreement supersede any other agreement between
you and Bausch & Lomb, and are in lieu of any rights or claims that you may have
with respect to severance or other benefits, or any other form of remuneration
from Bausch & Lomb and its affiliates, other than benefits under any
tax-qualified employee pension benefit plans subject to the Employee Retirement
income Security Act of 1974, as amended.




 
21.
Except as required by law or regulation, neither you nor Bausch & Lomb will
disclose or discuss the terms of this Agreement; provided, that you may disclose
such terms to your financial and legal advisors and your spouse, if applicable,
and Bausch & Lomb may disclose such terms to selected employees, advisors and
affiliates on a "need to know" basis, each of whom shall be instructed by you
and Bausch & Lomb, as the case may be, to maintain the terms of this Agreement
in strict confidence in accordance with the terms hereof. Bausch & Lomb may also
disclose the terms of this Agreement as required by applicable law or
regulations. You may also disclose the content of your non-compete commitment to
prospective employers, as needed.




 
22.
By this Agreement, you are resigning from all positions and offices held by you
in Bausch & Lomb’s subsidiaries and affiliates except as expressly provided in
this Agreement. You agree that you will, when asked, execute such further
instruments and documents as are necessary to effect this resignation as to all
such Bausch & Lomb subsidiaries and affiliates.




 
23.
You represent and acknowledge that, in executing this Agreement, you have not
relied upon any representation or statement made by Bausch & Lomb or not set
forth herein. This Agreement may not be amended, modified, terminated, or waived
in any part, except by a written instrument signed by the parties.




 
24.
All payments made to you under this Agreement will be reduced by, or you will
otherwise pay, all applicable income, employment and other taxes required to be
withheld on such payments.




 
25.
The invalidity or unenforceability of any provision will not affect the validity
or enforceability of any other provision of this Agreement. The terms of this
Agreement are severable. If any paragraph, provision or part of this Agreement
is found to be unenforceable by a tribunal of competent jurisdiction, that
paragraph, provision or part shall be treated as if it were deleted and the
remaining provisions shall remain in full force and effect. The parties agree
that in construing this provision, any tribunal of competent jurisdiction shall
deem the unenforceable paragraph, provision or part deleted to the minimum
extent possible, thereby saving to the greatest extent possible all paragraphs,
provisions and parts or this Agreement.



 
 

--------------------------------------------------------------------------------

 

 
26.
Nothing contained in this Agreement shall be construed in any way as an
admission by you or Bausch & Lomb of any act, practice or policy of
discrimination or breach of contract either in violation of applicable law or
otherwise. Nothing contained in this Agreement shall be construed as an
admission by you that you have acted improperly or failed to perform your
duties.




 
27.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to the principles of conflicts of law
thereof, to the extent not superseded by applicable federal law. The parties
hereto hereby agree that any dispute concerning formation, meaning,
applicability or interpretation of this agreement shall be submitted to the
jurisdiction of the courts of the State of New York (including federal courts in
the State of New York), and venued in Monroe County, New York, and further agree
that no other state shall have jurisdiction over such matters.




 
28.
You acknowledge and agree that Bausch & Lomb's remedy at law for any breach of
your obligations under Sections 12, 13 and 21 of this Agreement would be
inadequate and agree and consent that temporary and permanent injunctive relief
may be granted in any proceeding that may be brought to enforce any provision of
this Section without the necessity of proof of actual damage. With respect to
any provision of Sections 12, 13 and 21 of this Agreement finally determined by
a court of competent jurisdiction to be unenforceable, you and Bausch & Lomb
hereby agree that such court shall have jurisdiction to reform this Agreement or
any provision hereof so that it is enforceable to the maximum extent permitted
by law, and you and Bausch & Lomb agree to abide by such court’s determination.



If the terms and conditions are agreeable to you, please indicate your
acceptance of the above in the space provided below and return the enclosed copy
to me.


Sincerely,




David R. Nachbar


/s/ David R. Nachbar


Agreed to this 9th day of April, 2007.




/s/ Paul G. Howes   
PAUL HOWES

 
 

--------------------------------------------------------------------------------

 

Supplemental Release




I, Paul Howes, in consideration of the payments and benefits set forth in the
attached Agreement, do hereby agree as follows:


1. By accepting the package set forth in the attached Agreement, and except as
to the obligations of Bausch & Lomb set forth in the Agreement and under Bausch
& Lomb Benefit Plans, I, for myself and my heirs, administrators,
representatives, and assigns (collectively, the “Releasors”) hereby release and
discharge Bausch & Lomb, and its former and current affiliates, agents,
directors and employees and their successors and assigns (collectively, the
“Releasees”), from any and all claims, causes of action, liability, damages
and/or losses of whatever kind or nature, in law or equity, known or unknown,
which the Releasors ever had, now have, or may have in the future against the
Releasees from the beginning of time through the Separation Date, arising
directly or indirectly out of my employment by Bausch & Lomb or as a result of
my separation from employment, including, but not limited to, any and all claims
arising under any local, state or federal employment discrimination law,
including but not limited to the Age Discrimination in Employment Act, the Older
Workers’ Benefits Protection Act, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, and the New York Human Rights Law.


2. I understand that I should consult with an attorney prior to the execution of
this Supplemental Release and I have been given a reasonable opportunity to do
so. I acknowledge that I understand the contents of this Supplemental Release
and that this Supplemental Release is entered into freely and voluntarily and
that it is not predicated on or influenced by any representations of Bausch &
Lomb or any of its employees not contained in the Agreement.


3. I acknowledge that I fully understand and agree that this Supplemental
Release may be pleaded by Bausch & Lomb and the other Releasees as a complete
defense to any claim or entitlement to monetary or individual relief which may
be asserted by me, or on my behalf, in any suit, claim, or proceeding against
Bausch & Lomb, or the other Releasees, concerning any matter occurring up to and
including the date of the execution of this Supplemental Release.


4. I acknowledge that I have been afforded twenty-one (21) days to review and
consider this Supplemental Release, and that such period was a reasonable period
of time for me to do so.


5. I understand that I may revoke this Supplemental Release at any time within
seven (7) days of execution hereof, and that the Supplemental Release will not
become effective, or enforceable until the expiration of that period.


6. I understand that nothing in this Supplemental Release prevents me from
filing a charge (including a challenge to the validity of this Agreement) with
the Equal Employment Opportunity Commission (the “EEOC”) or participating in any
investigation or proceeding conducted by the EEOC. However, I understand and
agree that I am waiving any right to monetary or other individual relief as a
result of any such EEOC proceedings or any subsequent legal action brought by
the EEOC or anyone else on my behalf.


 
/s/ Paul G. Howes
__________________________
Paul Howes

